The finding of neglect is supported by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i] [B]; § 1046 [b] [i]), including respondent’s testimony that he threw a glass vase or fish bowl at the child’s mother, causing it to shatter near the child, and that he permitted the child to be alone with her mother despite his knowledge that the mother was abusing heroin and crack cocaine (see Matter of Stephanie S. [Ruben S.], 70 AD3d 519 [2010]).
We have considered respondent’s remaining contentions and find them unavailing. Concur — Gonzalez, EJ., Andrias, Saxe and Sweeny, JJ.